FILED
                           NOT FOR PUBLICATION                              AUG 27 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50321

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00014-RGK-1

  v.
                                                 MEMORANDUM *
ASCENSION HERNANDEZ-PEREZ,
AKA Jose Asuncion Hernandez, AKA
Jose Ascencion Hernandez,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                        Argued and Submitted June 10, 2010
                               Pasadena, California

Before: KOZINSKI, Chief Judge, RAWLINSON, Circuit Judge, and BENNETT,
District Judge.**

       Ascension Hernandez-Perez failed to show any prejudice from the district

court’s failure to comply with Federal Rules of Criminal Procedure Rule

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Mark W. Bennett, U.S. District Judge for the Northern
District of Iowa, sitting by designation.
32(i)(1)(A). See United States v. Davila-Escovedo, 36 F.3d 840, 844 (9th Cir.

1994). Therefore, any error was harmless. See United States v. Soltero, 510 F.3d

858, 863 (9th Cir. 2007).

      The district court’s addition of the two § 4A1.1(d) points brought his total

criminal history from ten to twelve, but did not change his criminal history

category of V, and thus resulted in the same Guidelines sentencing range. See

U.S.S.G. Ch. 5, Pt. A. Because this was a “fast track” plea agreement, any error

was harmless. See United States v. Cruz-Gramajo, 570 F.3d 1162, 1166 n.3 (9th

Cir. 2009).

      AFFIRMED.




                                          2